Citation Nr: 0829554	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
on account of being housebound.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in Philippine Guerillas from 
September 1943 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 


FINDING OF FACT

The veteran is shown to be, as a result of his service-
connected disabilities, essentially bedridden and so helpless 
as to be in need of the regular aid and attendance of another 
person; he is, unless propelled or escorted by another 
individual, substantially confined to his dwelling and its 
immediate premises.


CONCLUSION OF LAW

Special monthly compensation (SMC) based on the need for 
regular aid and attendance of another person, or on account 
of being housebound is warranted.  38 C.F.R. §§ 1114(l), (s), 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for entitlement to SMC based on a 
need for aid and attendance.  Therefore, no further 
development is needed with respect to this claim.  

Legal Criteria

Under 38 U.S.C.A. § 1114(l), special monthly compensation 
(SMC) is payable if as the result of service-connected 
disability, the veteran is permanently bedridden; or, is so 
helpless as to be in need of regular aid and attendance of 
another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
veteran is blind; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance as determined 
under criteria enumerated under 38 C.F.R. § 3.352(a). Under 
38 C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person:
(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness;

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made. The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need. 38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person. 
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed. The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

Analysis

The veteran contends that his service-connected disabilities 
are so severe so as to make him require the aid and 
attendance of another person.  The Board agrees with his 
contention, and will grant the claim.  

The veteran is in receipt of service connection for paralysis 
of the left brachial plexus at an 80 percent evaluation, for 
injury to the right trapezius muscle secondary to gunshot at 
a 10 percent level, and for a scar of a shrapnel wound to the 
left thigh at a noncompensable level.  The total combined 
disability evaluation is 90 percent.  In addition, the 
veteran is in receipt of a total disability evaluation based 
on individual unemployability (TDIU) and for SMC for the loss 
of use of one upper extremity.  

The veteran was scheduled for several evaluations in June and 
August 2006 to evaluate the severity of his service-connected 
conditions in relationship to his need for regular aid and 
attendance.  In the most recent examination, dated in August 
2006, the report stated that the veteran was unable to leave 
his domicile without help from others, and that he cannot 
walk without the aid of other individuals.  His daily 
activities mostly involve lying down, and he will read while 
in that recumbent position.  There were multiple diagnoses 
made during this examination, and it was implied that they 
all played some role in the overall requirement of his need 
for the help of others.  Specifically, while nonservice-
connected disorders such as senility and hypertension were 
noted, multi-joint arthritis was also listed as a 
contributing factor.  As the veteran is affected by this in 
his left shoulder joint (confirmed by X-ray) as well as some 
noted joint disease in the right shoulder, there is clearly 
an involvement of a service-connected disorder in making the 
veteran unable to move freely without help.  Furthermore, the 
veteran's left shoulder is 80 percent disabling and includes 
nerve paralysis.  This is significant enough so that SMC has 
been awarded for the loss of use of the upper extremity.  The 
veteran has contended that he cannot perform daily activities 
due to such impairment, and the Board notes that activities 
such as dressing, hygiene, and eating would be exceptionally 
difficult without the ability to manipulate both upper 
extremities. 

Thus, while there are clearly nonservice-connected conditions 
such as senility and hypertension playing a role in the 
veteran's need for constant care, the evidence is sufficient 
to show that the service-connected left and, to a lesser 
extent, right shoulder disorders also play a part in the 
requirement for such a need.  While the veteran will 
occasionally go out of the house for a monthly errand to the 
bank, he cannot do this activity without being propelled by 
another individual.  His daily activity is mostly spent lying 
down, as he cannot walk and his left arm is not useful, and 
it is clear that he requires the assistance of others in his 
daily functioning.  Given this, and applying all reasonable 
doubt in the veteran's favor, the Board will grant his claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (the Court of Appeals 
for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail; the 
Court continued "it is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim").


ORDER

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
on account of being housebound is granted.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


